ORDER
The Court having considered the petition for a writ of certiorari, the petition for review, the motion to stay, and the answers filed thereto, it is this 9th day of March, 1992
ORDERED, by the Court of Appeals of Maryland, that the petitions be, and they are hereby, granted and the order of the Court of Special Appeals dated February 26, 1992 which considered appellant’s motion to revise security and *618set the amount of security at $1,753,000.00 be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals to reconsider the appellant’s motion to revise security in light of an ¿nswer promptly to be filed in that court by the appellees. Costs to be paid by the appellant. Mandate to issue forthwith.